Sweeney, J.
The crucial question presented by this appeal is the effect, if any, that the order of the California superior court has on the instant proceeding. It is axiomatic that, in interpreting the terms of a will, the intention of the testator is paramount. Sherman v. Sherman (1966), 5 Ohio St. 2d 27, 34 O.O. 2d 48, 213 N.E. 2d 360; Johnson v. Johnson (1894), 51 Ohio St. 446, 38 N.E. 61; Townsend’s Exrs. v. Townsend (1874), 25 Ohio St. 477. This rule is equally applicable in determining whether a testamentary power of appointment has been exercised. Bishop v. Remple (1860), 11 Ohio St. 277, 282; Arthur v. Odd Fellows’ Beneficial Assn. (1876), 29 Ohio St. 557, 561.
The ascertainment of testamentary intent often requires that reference be made to common-law or statutory rules of construction. Where such reference is necessary, the law of the state wherein the testator was domiciled and his will probated is to be applied. Lozier v. Lozier (1919), 99 Ohio St. 254, 124 N.E. 167.
While the specific issue involved in *144this appeal has not been previously submitted for our consideration, we are persuaded that the law of the state in which the decedent resided at the time of her death should apply in determining whether there has been an effective exercise of her testamentary special power of appointment. On this point the observation by the Seventh Circuit Court of Appeals in White v. United States (C. A. 7, 1982), 680 F. 2d 1156, 1159, is particularly instructive: “Given the realities of the situation, it seems logical to focus on the donee’s express, implied, or constructive intent to exercise his power as determined by the rules of his state. The language of the donee’s will is his own and should be considered according to the laws under which his will was drafted and with which he was presumably most familiar, those of his own domicile.” (Emphasis added.) See, also, In re Morgan Guaranty Trust Co. (1971), 28 N.Y. 2d 155, 320 N.Y. Supp. 2d 905, 269 N.E. 2d 571; Ward v. Stanard (1903), 82 App. Div. 386, 81 N.Y. Supp. 906.
Marcia MacDonald Rivas was a California domiciliary at the time of her death. Her will was executed and admitted to probate in the state of California. In its order determining entitlement to distribution of the Rivas estate, the California superior court quite properly applied the cy pres doctrine to the present controversy. It is beyond question that application of the doctrine was in accordance with California law. See O’Hara v. Grand Lodge, Independent Order of Good Templars (1931), 213 Cal. 131, 2 P. 2d 21; In re Faulkner’s Estate (1954), 128 Cal. App. 2d 575, 275 P. 2d 818.
We, therefore, hold that the determination of whether a testamentary special power of appointment conferred by an Ohio trust has been effectively exercised by the donee is governed by the law of the jurisdiction wherein the donee was domiciled at the time of the power’s purported exercise.
Despite the correct application of California law to the testamentary disposition, appellees, Toledo Trust Company, as trustee of the Pawlak trust, and Nancy Jones, maintain that the judgment of the California superior court is not entitled to full faith and credit because the court failed to obtain jurisdiction over the trustee or the trust res. There are two elements to this argument.
As an initial matter, it is necessary to consider whether appellees were properly apprised of the California proceedings. In stipulations of fact submitted to the Lucas County Court of Common Pleas, Toledo Trust Company has acknowledged receiving notice of the entitlement hearing. Moreover, the findings of the California superior court include a determination that “[a]ll notices of the hearing have been given as required by law.”
This court has previously observed that “[a] judgment pronounced by a court of record of general jurisdiction, regular on its face, carries with it the presumption of validity.” Ford v. Ideal Aluminum, Inc. (1966), 7 Ohio St. 2d 9, 13, 36 O.O. 2d 5, 7, 218 N.E. 2d 434, 436. This presumption applies with equal force to judgments rendered by the courts of sister states. Appellees do not contend that the California proceeding failed to comply with the law of that state, nor do they adduce any evidence in support of such contention. We, therefore, hold that a foreign judgment pronounced by a court of general jurisdiction, regular on its face, carries with it the presumption of validity.
An additional component of the argument advanced by appellees concerns the perceived deficiency of the California court in obtaining jurisdiction over the trust assets located in Ohio. In support of their position, ap-*145pellees rely upon the holding of the United States Supreme Court in Hanson v. Denckla (1958), 357 U.S. 235. This argument, however, misapprehends the nature of the California proceeding. In Hanson v. Denckla, supra, the Supreme Court clearly stated the basis for its determination not to afford full faith and credit to a Florida decision affecting a Delaware trust: “* * * [s]o far as it purports to rest upon jurisdiction over the trust assets, the judgment of the Florida court cannot be sustained.” Id. at 250. The California judgment in the case at bar presumed to do no such thing. The decision of the California superior court merely sought to ascertain and give effect to the testamentary intent of a California domiciliary. As mentioned above, it was the proper forum to make this determination. Once rendered, the judgment was entitled to full faith and credit in any subsequent Ohio proceeding governing the disposition of the trust assets.
It is our conclusion, therefore, that the determination of the intent of a donee in exercising a testamentary special power of appointment by a court of competent jurisdiction of the state within which the donee is domiciled at the time of the power’s exercise is binding in any subsequent judicial proceedings in Ohio and entitled to full faith and credit with respect thereto.
Accordingly, the judgment of the court of appeals is reversed and the cause is remanded to the trial court for further proceedings consistent with this opinion.

Judgment reversed and cause remanded.

Moyer, C.J., Holmes, Douglas, Wright and H. Brown, JJ., concur.
Locher, J., dissents.